Citation Nr: 0330718	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-23 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include psoriasis.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
August 1975.

The instant appeal arose from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which denied a claim for 
service connection for a skin condition and psoriasis.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in October 2001 for further development.


REMAND

During the appellate process, the veteran indicated that he 
desired a personal hearing before a traveling member of the 
Board (Travel Board hearing).  Such a hearing was scheduled 
for September 10, 2001.  On September 17, 2001, the veteran 
advised the RO that he had been unable to make it to his 
hearing because of the terrorist attacks in New York on 
September 11, 2001.  He requested that the hearing be 
rescheduled.  At the time of the October 2001 Board remand, 
the Board was apparently unaware of the request that the 
hearing be rescheduled and indicated that the veteran had 
failed to report to his September 10, 2001 hearing.  The 
veteran's Travel Board hearing was rescheduled for a date in 
April 2003.  The veteran attended the hearing.  Regrettably, 
however, the hearing was unable to be transcribed because 
the tape recording of the hearing was inaudible.  The 
veteran was advised of this fact by letter dated September 
30, 2003, and was informed that he had 30 days in which to 
request another hearing.  Within that time frame, the 
veteran responded by letter dated September 30, 2003, that 
he desired another Travel Board hearing.  For these reasons, 
his Travel Board hearing should be rescheduled.  See 
generally 38 U.S.C.A. § 7107 (West Supp. 2001).

In light of the foregoing the case must be REMANDED to the 
RO for the following.


The veteran should be scheduled for a 
Travel Board hearing at the earliest 
opportunity and notified of the hearing 
date.


Thereafter, whether the travel board hearing is held or, 
alternatively, the veteran withdraws his request for a 
hearing, the case should be returned to the Board for 
further appellate consideration in accordance with the usual 
procedures.  By this action, the Board intimates no opinion 
as to the ultimate outcome in this case.  No action is 
required of the veteran until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




